DETAILED ACTION
In view of the Appeal Brief filed on December 8, 2020, PROSECUTION IS HEREBY REOPENED. An allowability notice is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JENNIFER A BOYD/             Supervisory Patent Examiner, Art Unit 1786               
                                                                                                                                                                            
Allowable Subject Matter
Claims 1-16, 18-17 are directed to an allowable product.
The restriction requirement as set forth in the Office action mailed on June 14, 2017, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 28-32, directed to the process of 
Pursuant to the procedures set forth in MPEP § 821.04(B), claims 28-32, previously withdrawn from consideration as a result of a restriction requirement, are hereby REJOINED and fully examined for patentability under 37 CFR 1.104.
Claims 28-32 are also allowed.
In view of the withdrawal of the restriction requirements as to the rejoined inventions, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

The following is an examiner’s statement of reasons for allowance: As set forth in the Appeal Brief filed December 8, 2020, the closest prior art such as US Pub No. 2016/0168427 to Lodde, EP-2631278 to Ertas and US Pub No. 20110067799 to Mussig do not teach the claimed double layer tape. Specifically the prior art does not teach the combination of a double layer tape with a zig-zag edge having an absence of incisions or slits. Applicant cites paragraphs [0155]-[0160] of Ertas which provide evidence of the benefit and desire to include both a slit with a zig zag edge pattern. No benefit for was measured in the hand tear-ability of the tape by .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198.  The examiner can normally be reached on Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT TATESURE/Primary Examiner, Art Unit 1786